Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

West Norman Endoscopy Center, LLC,
Petitioner
Vv.
Centers for Medicare & Medicaid Services.
Docket No. C-10-58
Decision No. CR2120

Date: April 26, 2010

DECISION

I grant summary judgment in favor of the Centers for Medicare and Medicaid Services
(CMS) and against Petitioner, West Norman Endoscopy Center, LLC. I find Petitioner’s
effective date of participation in the Medicare program is March 18, 2009, the date
Petitioner met all federal requirements.

I. Background

Petitioner, an ambulatory surgical center (ASC) located in Norman, Oklahoma, disputes
the effective date of its approval to participate in the Medicare program. The following
facts are undisputed. Chintan A. Parikh, M.D., and Andrew W. Black, M.D., own
Petitioner. Melissa Kepner is Petitioner’s managing employee. CMS Exhibit (CMS Ex.)
1 at 1, 10, 28; Petitioner’s Response Brief (P. R. Br.) at 3. On July 29, 2008, the
Accreditation Association for Ambulatory Health Care, Inc. (AAAHC) conducted an
initial survey of Petitioner. CMS Ex. 2; P. R. Br. at 3. By letter dated August 25, 2008,
AAAHC notified Petitioner that AAAHC had recommended Petitioner for participation
in the deemed status program and awarded Petitioner a six-month term of accreditation
effective July 29, 2008. Id.
TrailBlazer Health Enterprises, LLC (TrailBlazer) is the Medicare fiscal intermediary for
Petitioner. CMS Ex. 4; P. R. Br. at 3. On September 3, 2008, Petitioner submitted its
initial CMS Form 855B to TrailBlazer.! CMS Exs. 1, 4; P. R. Br. at 3. On or about
October 17, 2008, Petitioner submitted a request for certification in the Medicare
program. CMS Ex. 3; P.R. Br. at 3. By letter dated January 29, 2009, TrailBlazer
notified Petitioner that its enrollment application had been closed due to its failure to
timely submit additional information.? CMS Ex. 4; P. R. Br. at 4.

On January 29-30, 2009, AAAHC re-surveyed Petitioner and identified standard-level
deficiencies. CMS Ex. 5 at 1; P. R. Br. at 4. On February 2, 2009, Petitioner submitted a
second CMS Form 855B, which Petitioner states that TrailBlazer required. CMS Ex. 6;
P.R. Br. at 4. TrailBlazer received the second CMS Form 855B on February 3, 2009.
CMS Ex. 6 at 1; P. R. Br. at 4. Petitioner submitted an approved plan of correction
(POC) to AAAHC, with an effective date of February 26, 2009. CMS Ex. 5 at 1; P.R.
Br. at 4. By letter dated March 20, 2009, AAAHC advised Petitioner that it must submit
evidence that its corrective actions were complete and that it was in Medicare deemed
status. CMS Ex. 5 at 1; P. R. Br. at 5. AAAHC further advised Petitioner that CMS had
the authority to determine Petitioner’s continued participation in Medicare deemed status.
Id. AAAHC awarded Petitioner a three-year accreditation, effective January 30, 2009.
Id.

On May 14, 2009, CMS notified Petitioner that its agreement for participation in
Medicare had been accepted and that its effective date of participation was March 18,
2009. The letter also advised Petitioner of its right to request reconsideration of that
effective date. CMS Ex. 7; P. R. Br. at 5. Petitioner requested reconsideration on May
29, 2009. Petitioner argued that it had submitted its original application to TrailBlazer in
September 2008 and that its application was not processed until December 22, 2008.
This delay caused Petitioner financial hardship (Petitioner asserts that its reconsideration
letter also stated that it had diligently pursued information about what additional
information TrailBlazer might need and that TrailBlazer had been unable to provide that
information. In addition, Petitioner asserts that the references to defects in its application
noted in the December 22, 2008 letter did not include a specific request for information
regarding those defects). CMS Ex. 8; P. R. Br. at 5-6. By letter dated June 15, 2009,
Petitioner requested that CMS change its effective date to July 29, 2008, the date of its
AAAHEC accreditation. CMS Ex. 9; P. R. Br. at 6.

' An ASC uses CMS Form 855B to apply to enroll in Medicare.

> Petitioner notes that, as of that date, it had not been notified as to what was missing
from the application. And, as will be discussed below, Petitioner asserts that
TrailBlazer’s actions prevented Petitioner from finding out why its enrollment application
was thought to be incomplete. P. R. Br. at 4.
By letter dated August 17, 2009, CMS denied Petitioner’s request for reconsideration and
affirmed its determination that Petitioner’s effective date was March 18, 2009. CMS Ex.
10; P. R. Br. at 6. CMS found that Petitioner did not meet all applicable federal
requirements, including clearance of the CMS Form 855B, for participation in Medicare
at the time Petitioner received AAAHC accreditation on July 29, 2008. Id.

On October 10, 2009, Petitioner filed a request for hearing. The parties represented that
they believed this case might be best addressed via motions for summary disposition. My
Order of December 2, 2009, established a schedule for the filing of motions and briefs.
CMS submitted its Motion for Summary Disposition (CMS Br.) on December 15, 2009,
accompanied by CMS Exs. 1-10. Petitioner filed its Motion for Summary Disposition
(P. Br.) on December 30, 2009, accompanied by Petitioner’s Exhibits (P. Exs.) A-S.
Petitioner submitted P. R. Br. on December 29, 2009, accompanied by a March 3, 2009
letter to Petitioner from TrailBlazer (which I mark as P. Ex. T) and a copy of CMS Ex.
8.° CMS submitted a Response (CMS R. Br.) on December 31, 2009.*

II. Applicable Law

Title XVIII of the Social Security Act (Act) provides for payment of part or all of the cost
of covered services furnished to eligible individuals by qualified providers of services
and suppliers. Section 1832(a)(2)(F) of the Act authorizes Medicare Part B coverage for
services furnished in connection with surgical procedures specified by the Secretary of
Health and Human Services (Secretary) at an ASC that meets health, safety, and other
standards specified by the Secretary and has entered into an agreement with the Secretary
to participate and accept payment as an ASC (meeting applicable standards is referred to
as certification).

42 C.F.R. Part 416 sets forth Medicare conditions for ASC participation. 42 C.F.R.
§ 416.26 sets forth the steps necessary for an ASC to qualify for Medicare and have CMS
accept and approve its agreement. An ASC may qualify for a participation agreement if

> By motion dated March 4, 2010, Petitioner requested that I order the parties to confer
in good faith regarding a possible settlement. I am without authority to compel
settlement discussions. See 42 C.F.R. § 498.

+ On January 25, 2010, I directed the parties to brief what application and effect, if any,
the decision in the case of Renal Care Partners of Delray Beach, LLC, DAB No. 2271
(2009) might have on the issues in this case. Both parties submitted briefs. The Renal
Care decision does not affect this case. The Renal Care decision addressed the effective
date for an end stage renal disease supplier (ESRD). Unlike ASCs, however, ESRDs do
not have a specific regulation governing their effective date, and ESRDs are not
accredited and deemed in compliance by a Medicare-approved accrediting body.
it is “deemed” to be in compliance with the conditions of participation in Subpart C of
Part 416, meaning that it is accredited by a national accrediting body or licensed by a
state agency that CMS has determined provides reasonable assurance that the conditions
are met. 42 C.F.R. § 416.26(a). Otherwise, the ASC must be surveyed by a state agency
for compliance with the conditions of Subpart C. 42 C.F.R. § 416.26(b). CMS reviews
the recommendation and other evidence relating to the qualification of the ASC and, if
the facility meets the requirements of Subpart B of Part 416, CMS sends the ASC notice
of its determination, as well as two copies of the ASC agreement. 42 C.F.R. § 416.26(c).
If the ASC wishes to participate in Medicare, it must have its authorized representative
sign both copies of the agreement and file them both with CMS. 42 C.F.R. § 416.26(d).
If CMS accepts the agreement, it returns one of the copies to the ASC with a notice of
acceptance specifying the effective date of the ASC’s participation for coverage in the
program. 42 C.F.R. § 416.26(e).

The effective date for Medicare participation for an ASC is also subject to the
requirements of 42 C.F.R. § 489.13. For a provider or supplier who has been deemed to
meet requirements, the effective date depends on whether the provider or supplier is
subject to requirements in addition to the accredited organization’s approved program. If
so, then the effective date “is the date on which the provider or supplier meets all
requirements, including the additional requirements.” 42 C.F.R. § 489.13(d)(1)(i). If not,
then the effective date is the date of the “initial request for participation if on that date the
provider or supplier met all Federal requirements.” 42 C.F.R. § 489.13(1)(ii).

II. Issues
Whether summary disposition is appropriate; and

Whether Petitioner is eligible for a Medicare participation effective date on a
date prior to March 18, 2009.

IV. Summary Judgment

In Senior Rehab. and Skilled Nursing Ctr., DAB No. 2300 (2010), the Departmental
Appeals Board (Board) stated the standards for summary judgment:

Summary judgment is appropriate when the record shows that there is no genuine
issue as to any material fact, and the moving party is entitled to judgment as a
matter of law. Kingsville Nursing and Rehabilitation Center, DAB No. 2234 at 3
(2009), citing Celotex Corp. v. Catrett, 477 U.S. 317, 322-25 (1986). While the
Federal Rules of Civil Procedure (FRCP) are not binding in this administrative
appeal, we are guided by those rules and by judicial decisions on summary
judgment in determining whether the ALJ properly granted summary judgment.
See Thelma Walley, DAB No. 1367 (1992). ... The party moving for summary
judgment bears the initial burden of showing that there are no genuine issues of
material fact for trial and that it is entitled to judgment as a matter of law.
Kingsville at 3, citing Celotex, 477 U.S. at 323. If the moving party carries its
initial burden, the non-moving party must “come forward with ‘specific facts
showing that there is a genuine issue for trial.” Matsushita Elec. Industrial Co. v.
Zenith Radio, 475 U.S. 574, 587 (1986) (quoting FRCP 56(e)). To defeat an
adequately supported summary judgment motion, the non-moving party may not
rely on the denials in its pleadings or briefs, but must furnish evidence of a dispute
concerning a material fact - - a fact that, if proven, would affect the outcome of the
case under governing law. /d. at 586, n.11; Celotex, 477 U.S. at 322. In
determining whether there are genuine issues of material fact for trial, the reviewer
must view the evidence in the light most favorable to the non-moving party,
drawing all reasonable inferences in that party’s favor. U.S. v. Diebold, Inc., 369
USS. 654, 655 (1962). ... Whether summary judgment is appropriate is a legal
issue that we address de novo. Lebanon Nursing and Rehabilitation Center, DAB
No. 1918 (2004). In reviewing whether there is a genuine dispute of material fact,
we view the proferred evidence in the light most favorable to the non-moving
party. Kingsville at 4, and cases cited therein.

Senior Rehab., DAB No. 2300 at 3. The Board has also noted that the role of an
administrative law judge (ALJ) in deciding a summary judgment motion differs from the
ALJ’s role in resolving a case after a hearing. The ALJ must not assess the credibility or
the weight of evidence in the context of summary disposition. Holy Cross Village at
Notre Dame, DAB No. 2291 at 4-5 (2009).

Viewing the material facts in the light most favorable to Petitioner, I find that the law
compels my conclusion that Petitioner’s effective date is March 18, 2009.

V. Discussion

Petitioner asserts that, after submitting its enrollment application, it received confirmation
of TrailBlazer’s receipt of the application on September 10, 2008. That letter stated that
if additional information was needed, TrailBlazer would communicate with Petitioner
within 30 days after the receipt date. P. Ex. B. On December 22, 2008, after a 110-day
delay, TrailBlazer notified Petitioner that its application was deficient but did not provide
specific or detailed information regarding what the deficiencies were. Specifically,
TrailBlazer simply checked certain boxes denoting certain deficiencies, and the absence
of specifics or details from TrailBlazer’s “checklist” is the source of many of the
problems that bedeviled Petitioner’s application from that point on.

Petitioner corrected the indicated deficiencies but did not realize that it had to submit a
voided check or deposit slip because, on the December 22, 2008 letter, the box that
included the phrase “‘you must include a voided check or deposit slip” was not checked.
P. Ex. F. Petitioner asserts that it diligently tried to find out what else might be required
by TrailBlazer but could not do so because at various times: TrailBlazer’s computer was
down; TrailBlazer’s telephone system was not accepting calls; and when Petitioner talked
with a TrailBlazer employee, that employee was unable to describe in any helpful way
whatsoever what the problem was with Petitioner’s application. Petitioner asserts it was
not until the day after TrailBlazer denied Petitioner’s application that TrailBlazer
provided the explanation that Petitioner should have provided a voided check or deposit
slip. P. R. Br. at 1-2. As a result, Petitioner asserts that its assigned effective date should
be earlier than March 18, 2009, because: TrailBlazer failed to provide notice of the
deficiency by explaining what Petitioner needed to do to complete its application;
TrailBlazer did not respond, or responded inaccurately, to Petitioner’s multiple attempts
to determine what information TrailBlazer needed; and TrailBlazer’s delay was
excessive, unreasonable, and in violation of its own procedures. P. Br. at 1-2, 10.
Petitioner asserts that its effective date should be September 3, 2008, the day it submitted
its enrollment application. Alternatively, Petitioner asks that if I find the December 22,
2008 notice was sufficient, I should order the effective date to be November 13, 2008, a
date which would take into account TrailBlazer’s failure to notify Petitioner of any
deficiencies within 30 days. P. Br. at 11-12. Petitioner argues as an initial matter that the
requirements for certifying an outpatient surgery center at 42 C.F.R. § 489.13(d) do not
require submission of a CMS Form 855B or acceptance of that application by
TrailBlazer. P. R. Br. at 7-8.

Petitioner’s argument that the requirements for certifying an ASC do not require
submission of a CMS Form 855B must fail. As pointed ALJ Alfonso J. Montajfio pointed
out in Innovative Pain Treatment Surgery Ctr. of Temecula, Inc., DAB CR1932 (2009):

Every ASC which wishes to enroll as a Medicare supplier must complete and
submit CMS Form 855B. The information in this form is used in part to ensure
that no payments are made to suppliers who are excluded from participation in the
Medicare program pursuant to section 1128 of the Act or who are prohibited from
providing services to the federal government under section 2455 of the Federal
Acquisition Streamlining Act of 1994, 31 U.S.C. § 6101. See State Operations
Manual (SOM) section 2005 [“Suppliers should be informed of the enrollment
process so that they do not expect instant Medicare effective dates”]. Thus, the
provided information is an important aspect of the Department’s efforts to
effectively prevent supplier fraud and abuse and to ensure that Medicare does
business with only trustworthy and qualified providers and suppliers. The
information that is required to be provided in this form is what 42 C.F.R. §
416.26(c) refers to as “other evidence relating to the qualification of the ASC”
which CMS must review in order to determine whether to accept the ASC. If the
ASC has not provided this information prior to its accreditation survey, thereby
giving the contractor and CMS time to verify the information, then that form is
considered an additional requirement under the terms of 42 C.F.R.

§ 489.13(d)(1)(i). Thus, under the applicable regulation at 42 C.F.R.

§ 489.13(d)(1)(i), the effective date of the approval is the date that it meets all the
additional requirements. . .. The absence of specifying CMS Form 855B as an
“additional requirement” in the regulations is not determinative. 42 C.F.R. § 416
gives CMS the authority to set requirements for an ASC’s participation in the
Medicare program. And Part 416 specifically provides that CMS will review
whatever other evidence relating to the qualification of the ASC for enrollment.
42 C.F.R. § 416.26(c). It would be impracticable, indeed impossible, to specify all
forms and information requirements necessary in the regulation.

Innovative Pain Treatment Surgery Ctr., DAB CR1932 at 6-7. In this case, Petitioner
submitted its CMS Form 855B after its AAAHC accreditation, and the submission of the
CMS Form 855B was a requirement of its certification process.

For purposes of this summary disposition analysis, I accept that: Petitioner attempted to
discover what it needed to complete its application; at various times, TrailBlazer’s
computer system was down, and its phones were not being answered; and Petitioner was
not informed by a TrailBlazer employee that it needed to submit a voided check or
deposit slip until the day after TrailBlazer denied its first enrollment application.°
Petitioner argues that TrailBlazer unreasonably delayed processing its enrollment
application and did not assist Petitioner adequately in completing the application.
However, neither the Act nor the regulations require that CMS, or its contractor, process
an enrollment application within a specific time frame. Thus, any delay or ineptness by
TrailBlazer in processing Petitioner’s initial application, although perhaps more than
simply regrettable, is not a basis for Petitioner to receive an earlier effective date. And, it
remains true that Petitioner’s application was not complete when TrailBlazer closed the
application. A provider seeking enrollment in Medicare does not have an interest in the
program until CMS acts independently to approve an enrollment application. Plaza
Surgical Ctr., DAB CR1705 (2007); Mariner Health Home Care of Metro West, DAB
CR980 (2002). Here, Petitioner did not meet all federal requirements until it had
submitted a complete CMS Form 855B enrollment application.

What Petitioner asks me to do as the thrust of its arguments above concerning
TrailBlazer’s unreasonable delay and failure to notify it regarding what it needed to
provide to complete its enrollment application is to require CMS to remedy TrailBlazer’s

* CMS asserts that TrailBlazer’s December 22, 2008 notice clearly identified two
deficiencies in Petitioner’s application: a missing “Add date” entry; and a missing legal
business name and supporting document for the EFT agreement. CMS notes that
Petitioner’s Administrator requested clarification from a TrailBlazer employee only with
regard to the “Add date” entry. P. Ex. G. CMS asserts that it is "specious" for Petitioner
to argue that it was confused or that TrailBlazer’s notice was ambiguous. I do not have to
resolve this issue to decide the case.
purported failures, and to order CMS to give it an earlier effective date. Petitioner’s
arguments may arguably be reasonable, but they are unmistakably equitable arguments. I
have no authority under equitable principles to establish an earlier effective date.
Oklahoma Heart Hosp., DAB No. 2183 (2008).

VI. Conclusion

Petitioner’s effective date of participation in the Medicare program is March 18, 2009, as
that is the date that CMS has determined it met all federal participation requirements.

/s/
Richard J. Smith
Administrative Law Judge

